Exhibit 10.2

FORM FOR X4 PHARMACEUTICALS, INC. 2019 INDUCEMENT EQUITY INCENTIVE PLAN

(JUNE 2019)

X4 PHARMACEUTICALS, INC.

INDUCEMENT EQUITY STOCK OPTION AGREEMENT

X4 Pharmaceuticals, Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2019 Inducement Equity Incentive Plan. The terms and
conditions attached hereto are also a part hereof.

Notice of Grant

 

Name of optionee (the “Participant”):     Grant Date:    

Number of shares of the Company’s Common

Stock subject to this option (“Shares”):

    Option exercise price per Share:     Number, if any, of Shares that vest
immediately on the Grant Date:     Shares that are subject to vesting schedule:
    Vesting Start Date:     Final Exercise Date:    

Vesting Schedule:

 

                  All vesting is dependent on the Participant remaining an
Eligible Participant as provided herein.

[Notwithstanding the foregoing, 100% of the unvested portion of this option
shall vest upon the termination of the Participant’s employment by the Company
without Cause upon or at any time within 12 months following a Change of
Control.

 

For purposes of this option, a “Change of Control” shall mean the occurrence of
any of the following events: (i) any “Person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities (excluding for
this purpose any such voting securities held by the Company, or any affiliate,
parent or subsidiary of the Company, or by any employee benefit plan of the
Company) pursuant to a transaction or a series of related transactions which the
Board does not approve; or (ii) (A) A merger or consolidation of the Company
whether or not approved by the Board, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent of
such entity) at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such entity, as the case may be, outstanding immediately after such merger or
consolidation; or (B) the sale or disposition by the Company of all or
substantially all of the Company’s assets.]



--------------------------------------------------------------------------------

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

           X4 PHARMACEUTICALS, INC.

         

          By:  

         

Signature of Participant             Name of Officer             Title:

         

            Street Address                        

         

            City/State/Zip Code            



--------------------------------------------------------------------------------

X4 PHARMACEUTICALS, INC.

Inducement Equity Stock Option Agreement

Incorporated Terms and Conditions

(Non-Qualified Stock Option)

1. Grant of Option.

This agreement evidences the grant by the Company, on the grant date(the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”), to the Participant of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s 2019 Inducement Equity
Incentive Plan (the “Plan”), the number of Shares set forth in the Notice of
Grant of common stock, $0.001 par value per share, of the Company (“Common
Stock”), at the exercise price per Share set forth in the Notice of Grant.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on the Final Exercise Date set forth in the Notice of Grant (the “Final Exercise
Date”).

The Company and the Participant understand and agree that the option shall be
granted in compliance with Nasdaq Listing Rule 5635(c)(4) as a material
inducement to the Participant entering into employment with the Company

2. Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth in the Notice of Grant.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
in the form of the Stock Option Exercise Notice attached as Annex A, signed by
the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form (which may be electronic)
as is approved by the Company, together with payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee of the Company or any other entity
the employees of which are eligible to receive option grants under the Plan (an
“Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the restrictive covenants (including, without
limitation, the non-competition, non-solicitation, or confidentiality
provisions) of any employment contract, the Non-Competition, Non-Solicitation,
Confidentiality and Assignment of Inventions agreement to which the Participant
is a party, if any, or any other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon such
violation.

 

1



--------------------------------------------------------------------------------

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined in
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of
such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). If the Participant is subject to an individual
employment agreement with the Company or eligible to participate in a Company
severance plan or arrangement, in any case which agreement, plan or arrangement
contains a definition of “cause” for termination of employment, “Cause” shall
have the meaning ascribed to such term in such agreement, plan or arrangement.
Otherwise, “Cause” shall mean, with respect to the Participant (a) dishonesty
with respect to the Company or any affiliate, (b) insubordination, substantial
malfeasance or non-feasance of duty, (c) unauthorized disclosure of confidential
information, (d) breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or similar agreement
between the Participant and the Company or any affiliate, and (e) conduct
substantially prejudicial to the business of the Company or any affiliate. The
determination of the administrator of the Plan as to the existence of Cause will
be conclusive on the Participant and the Company. The Participant’s employment
shall be considered to have been terminated for Cause if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

(f) Consultants. If the Participant ceases to be an Eligible Participant of the
Company but continues after termination of employment to provide services to the
Company as a consultant to the Company, this option shall continue to vest in
accordance with Section 2 above as if the option had not terminated until the
Participant is no longer providing such services to the Company. In such case,
this option shall continue on the same terms and conditions set forth herein
until such Participant is no longer providing such services to the Company.

4. Withholding. No Shares will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

5. Transfer Restrictions; Clawback.

(a) This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

(b) In accepting this option, the Participant agrees to be bound by any clawback
policy that the Company has in effect or may adopt in the future.

6. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

 

2



--------------------------------------------------------------------------------

ANNEX A

X4 PHARMACEUTICALS, INC.

Stock Option Exercise Notice

X4 Pharmaceuticals, Inc.

955 Massachusetts Avenue, 4th Floor

Cambridge, MA 02139

Dear Sir or Madam:

I, (the “Participant”), hereby irrevocably exercise the right to purchase
             shares of the Common Stock, $0.001 par value per share (the
“Shares”), of X4 Pharmaceuticals, Inc. (the “Company”) at $             per
share pursuant to the Company’s 2019 Inducement Equity Incentive Plan and a
stock option agreement with the Company dated              (the “Option
Agreement”). Enclosed herewith is a payment of $            , the aggregate
purchase price for the Shares. The certificate for the Shares should be
registered in my name as it appears below or, if so indicated below, jointly in
my name and the name of the person designated below, with right of survivorship.

Dated:                                 

Signature

Print Name:

Address:                                          

 

 

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

 

 